Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/2020 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 11/20/2020.  In the Amendment, Applicant amended claims 1, 11 and 19.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-3, 5-6, 8-13, 15-16 and 18-20 (renumbered 1-16) are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Theodosios Kountotsis (client’s representative, Reg. No. 54,238) at the telephone number (631) 844-0080 on 02/10/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 4 and 7 into claim 1, and into the other independent claims 11 and 19 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 4, 7, 14 and 17 are canceled.
Claims 1, 11 and 19-20 have been amended as follows:

1.	(Currently Amended) A computer-implemented method executed on a processor for improving performance of data processing with nullable schema information by using a data processing framework, the method comprising:

determining, by the processor, whether any row in each block of the one or more blocks includes null data;
generating and executing, by the data processing framework, optimized code for each block of the one or more blocks that is detected to be free of null data; 
generating and executing, by the data processing framework, non-optimized code for each block of the one or more blocks that is detected to include null data such that an original format of the one or more blocks detected to include the null data is maintained;    
creating metadata for each block of the one or more blocks when an in-memory structure is created; and
employing the determining step when a schema is updated. 

2.	(Previously Presented) The method of claim 1, wherein the data processing framework is a cluster computing engine.   

3.	(Original) The method of claim 1, further comprising creating metadata for each block of the one or more blocks when a file is created.

4.	(Canceled)  



	6.	(Original) The method of claim 1, further comprising employing the determining step when an index is created.  

7. 	(Canceled) 

8. 	(Original) The method of claim 1, further comprising employing the determining step when a query is executed, the query scanning a part of a column or a whole column. 

9. 	(Original) The method of claim 1, further comprising forming the column in a data frame including a plurality of rows and a plurality of columns.   

10. 	(Original) The method of claim 1, further comprising storing and reusing results of the determining step.   

11.	(Currently Amended) A computer system for improving performance of data processing with nullable schema information by using a data processing framework, the computer system comprising: 
a memory; and

read, by the processor, data from one or more blocks forming a column, where the data is stored in a database including the one or more blocks; 
determine, by the processor, whether any row in each block of the one or more blocks includes null data;
generate and execute, by the data processing framework, optimized code for each block of the one or more blocks that is detected to be free of null data; and
generate and execute, by the data processing framework, non-optimized code for each block of the one or more blocks that is detected to include null data such that an original format of the one or more blocks detected to include the null data is maintained,  
wherein metadata is created for each block of the one or more blocks when an in-memory structure is created; and
wherein the determining is employed when a schema is updated.

12. 	(Previously Presented) The computer system of claim 11, wherein the data processing framework is a cluster computing engine.   

13.	(Currently Amended) The computer system of claim 11, wherein further metadata is created for each block of the one or more blocks when a file is created. 



15.	(Original) The computer system of claim 11, wherein, when executing a subquery, the determining is employed to an output of the subquery.

	16.	(Original) The computer system of claim 11, wherein the determining is employed when an index is created. 

17. 	(Canceled) 

18. 	(Original) The computer system of claim 11, wherein the determining is employed when a query is executed, the query scanning a part of a column or a whole column. 

19. 	(Currently Amended) A non-transitory computer readable storage medium comprising a computer readable program for improving performance of data processing with nullable schema information by using a data processing framework, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
reading, by the processor, data from one or more blocks forming a column, where the data is stored in a database including the one or more blocks; 
determining, by the processor, whether any row in each block of the one or more blocks includes null data;

generating and executing, by the data processing framework, non-optimized code for each block of the one or more blocks that is detected to include null data such that an original format of the one or more blocks detected to include the null data is maintained;
creating metadata for each block of the one or more blocks when an in-memory structure is created; and
employing the determining step when a schema is updated.

20. 	(Currently Amended) The computer readable storage medium of claim 19, wherein metadata is further created for each block of the one or more blocks when a file is created. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 10/01/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Bhattacharjee et al. (US PGPUB 2014/0358861, hereinafter Bhattacharjee) in view of Kielstra et al. (US PGPUB 2005/0257096, hereinafter Kielstra). 
	The invention is directed: reading data from one or more blocks forming a column, where the data is stored in a database including the one or more blocks and determining whether any row in each block of the one or more blocks includes null data 
 	The closest prior arts are Bhattacharjee et al. (US PGPUB 2014/0358861, hereinafter Bhattacharjee) in view of Kielstra et al. (US PGPUB 2005/0257096, hereinafter Kielstra) are generally directed to various aspect of method, system and non-transitory computer-readable media for mapping is maintained between a version-independent logical record identifier and a version-dependent physical record row identifier that correspond to each data record within a plurality of data records of a data table using a logical record identifier to physical record row identifier indirection mapping table. Entries within leaf pages of an index associated with the data table are updated to point to the version-independent logical record identifier corresponding to a data record instead of pointing to the version-dependent physical record row identifier corresponding to the data record. The logical record identifier to physical record row identifier indirection mapping table is updated in response to performing an operation on the data record instead of updating the entries within the leaf pages of the index associated with the data table and further arranged null checking operation and array bounds checking operation for the array access are located. The array bounds checking operation has a corresponding error handling operation operable for setting an array bounds error.

 	However, none of Bhattacharjee and Kielstra teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the 

 	This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 19 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 19. 
	The dependent claims depending upon claims 1, 11 and 19 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163